Citation Nr: 0312949	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-10 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for alcohol abuse and 
polysubstance dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that, in part, denied service connection 
for alcohol abuse and polysubstance dependence.  The rating 
decision also denied a claim for pension, however, subsequent 
to a March 1999 Board remand the claim was granted by the RO 
in an April 2002 rating decision.  As this decision 
represents a full grant of the benefit sought with regard to 
pension, it is no longer before the Board for consideration.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The remaining issue was previously before the Board in March 
1999 at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's demonstrated primary drug addiction and 
alcohol dependency are not considered to be innocently 
acquired disabilities for VA compensation purposes.


CONCLUSION OF LAW

The veteran's claim of service connection for primary drug 
addiction and alcohol dependency must be denied by operation 
of law.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002 & Supp. 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the November 1996 statement of the case and 
supplemental statements of the case dated in April 1998 and 
October 2002, the veteran and his representative have been 
notified of the evidence which would substantiate the claim, 
and the evidence that has been considered in connection with 
the appeal.  Moreover, in a letter dated in August 2001, the 
RO specifically informed the veteran of the VCAA and VA's 
duty to notify and assist under the new law.  Correspondence 
dated in March 1999 intended to help develop the veteran's 
claim and a March 1999 Board remand informed the veteran of 
additional evidence needed to support his claim.  The Board 
finds that the aforementioned documents, which are herein 
incorporated by reference, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  The record also shows that reasonable efforts were 
made to obtain evidence identified by the veteran and that 
records were, in fact, obtained.  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Factual Background

Service medical records do not reflect any treatment for drug 
or alcohol abuse.  There are no records to show that the 
veteran was tested for drugs or alcohol use.  Personnel 
records showed that the veteran received disciplinary action 
for disobeying an order in May 1975.  In June 1975, he was 
charged with wrongful possession of approximately one ounce 
of marijuana.  A form letter dated in June 1975 indicated 
that the veteran voluntarily requested discharge for the good 
of the Service under the provisions of chapter 10 because 
charges were preferred against him that authorized the 
imposition of a bad conduct or dishonorable discharge.  In a 
statement made on his own behalf, he stated that the pressure 
of service and family pressure had been too much for him and 
as a result he turned to marijuana.  He was initially 
discharged from service under other than honorable 
conditions.  Upon review by the Army Discharge Review Board, 
the veteran's discharge was upgraded to General discharge in 
February 1976.

Medical records from Owensboro-Daviess County Hospital dated 
in January 1992 showed the veteran was hospitalized due to a 
cocaine overdose.  The diagnoses were acidosis, cocaine 
abuse, and alcohol abuse.  His past history indicated a 
hospitalization at Madisonville in 1986 at which time he was 
on cocaine.  He reported being a regular marijuana user and 
cocaine user since the age of 21.  He also drank alcohol on a 
daily basis.

Laboratory test results from Western State Hospital revealed 
positive findings of cocaine in January 1992.  Diagnoses and 
past history were consistent with Owensboro-Daviess County 
Hospital records.  

The veteran was voluntarily admitted to Topeka Hospital in 
February 1993.  The diagnoses were alcohol abuse and 
polysubstance dependence.  He reported that he started 
drinking at the age of 14 or 15.  He also indicated he has 
taken a variety of drugs.

The veteran was evaluated by Wayne W. Fuller, M.A., in 
January 1996 in regard to claim for disability benefits with 
the Social Security Administration.  Diagnoses and a history 
of postservice drug use and treatment were consistent with 
what was previously reported.  

An evaluation report from Donna Nichols, Ph.D., dated in 
April 1996 indicated the veteran was seen to determine 
qualification for disability benefits.  A history of drug 
usage was consistent with previous reports.  A follow-up 
letter dated in September 1996 from Dr. Nichols opined that 
the veteran's choice of using drugs and alcohol or performing 
other socially unacceptable behaviors was characteristic of 
an individual with a diagnosis of antisocial personality 
disorder.

An August 1996 VA examination report noted a history of drug 
and alcohol abuse.

Testimony from the veteran offered during an April 1997 
personal hearing provided no new information regarding drug 
and alcohol usage.

Social work counseling records from Pennyroyal Center dated 
from April to June 1997 reported discussions of the veteran's 
drug abuse.  A history of treatment for drug abuse was noted 
dating back to 1982.

A December 2001 VA examination report indicated that the 
veteran reported social drinking as a teenager.  During his 
first tour of duty in the military, he began using marijuana 
and LSD.  He was placed on restriction after being caught.  
He had a positive urine drug screen for heroin and marijuana 
for which he was placed in the stockade and later separated 
from service.  He regularly used cocaine during service and 
since his discharge except for the period from 1987 to 1993.  
He used drugs from 1993 until his incarceration in 1998.  
Since his release, he occasionally used alcohol but not 
drugs.  The rest of his drug and alcohol history was 
consistent with previous reports.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease incurred in the line 
of duty, in active military, naval, or air service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to 
alcohol and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-91, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or nonprescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing and must be the proximate cause of 
injury, disease or death.  Organic diseases and disabilities 
which are a secondary result of the chronic use of drugs and 
infections coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  However, an injury 
or disease incurred during active service shall not be deemed 
to have been incurred in line of duty if such injury was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m)(n), 3.301(c), (d).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Board finds that the pertinent law is dispositive in this 
case.  The law, as noted above, clearly states that no 
compensation shall be paid if the disability is a result of 
the veteran's own abuse of alcohol or drugs and prohibits the 
payment of compensation for a substance abuse disability, 
whatever its origin.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court, held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

Under such circumstances, the veteran's primary drug 
addiction and alcohol dependency are not considered to be 
innocently acquired disabilities for which VA compensation 
benefits may be paid.  Accordingly, service connection must 
be denied.


ORDER

Service connection for primary drug addiction and alcohol 
dependency is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

